               Case 1:17-cv-00712-CL         Document 71          Filed 05/13/19   Page 1 of 4




 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                 UNITED STATES DISTRICT COURT
 4                                 FOR THE DISTRICT OF OREGON
 5
                                       MEDFORD DIVISION

 6   G. SMITH,                           )                    CASE NO.: 117CV00712CL
                                         )
 7          Plaintiff,                   )
 8                                       )                    REPLY IN OPPOSITION TO
     v.                                  )                    DEFENDANT SANSONE’S NOTICE
 9                                       )                    DATED APRIL 29, 2019;
     JILL LIMERICK, BARBARA WILT         )                    DECLARATION IN SUPPORT;
10
            JAMES SANSONE                )                    EXHIBIT “A” and “B”
11                                       )
            Defendants.                  )
12                                       )                    Request for Oral Argument
     ____________________________________)                    by Telephone Conference
13

14
             Plaintiff hereby replies to Defendant Sansone’s Notice dated April 29, 2019, in which
15
     Defendant Sansone [“Defendant”] incorrectly alleges that Plaintiff 1) failed to reply to
16

17   Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction; and 2) that such alleged failure
18   constitutes non-opposition to said Motion.
19
             Because neither of the above allegations is correct, Plaintiff hereby opposes the notice
20
     and its purported underlying motion.
21

22           As attested to in the attached declaration, on March 27, 2019, Plaintiff was served only

23   with an affidavit in support of a motion –without any motion-- in addition to Defendant’s request
24
     for judicial notice. See Exhibit A. Plaintiff responded to such with a Rule 12(F) Motion to Strike
25
     Exhibits Attached to Defendant Sansone’s Affidavit of 3.27.19 and Request for FRE Rule 201(E)
26
     Hearing on Defendant’s Request for Judicial Notice to Attach Exhibits, dated April 10, 2019,
27

28   attached hereto as Exhibit B.



                                                                                                         1
                                     REPLY	  IN	  OPPOSITION	  TO	  NOTICE
              Case 1:17-cv-00712-CL          Document 71          Filed 05/13/19   Page 2 of 4




 1          As stated in the attached motion to strike, as evidenced by legal documents bearing his
 2
     signature intended for filing in Oregon in 2010 reflect, for reasons including but not limited to
 3
     the fact that Defendant unambiguously reached out to other Oregon plaintiffs suing Plaintiff at
 4

 5
     said time, supplying them with drafts of legal motions, thus conducting business, albeit in

 6   flagrant ethical violation, as a counselor at law in Oregon; because as the evidence reflects
 7   Defendant proceeded subsequently to assist Defendants Wilt and Limerick in their tortious
 8
     conspiracy, this Court has personal jurisdiction over Defendant.
 9
            Plaintiff’s “non-response” to a non-existent motion – a motion that did not appear in the
10

11   ECF filing, whether by chicanery or oversight – does not conflate to non-opposition, particularly

12   in light of Plaintiff’s aforementioned Motion to Strike, attached hereto as Exhibit B.
13
     DATED: May 13, 2019
14

15

16
                                                     ___________/s/________________
17                                                   G. Smith, M.A., J.D.
18

19

20

21

22

23

24

25

26

27

28




                                                                                                         2
                                     REPLY	  IN	  OPPOSITION	  TO	  NOTICE
              Case 1:17-cv-00712-CL          Document 71          Filed 05/13/19   Page 3 of 4




 1

 2

 3                                   DECLARATION OF G. SMITH

 4

 5
     1.     I, G. Smith, declare the following in support of the foregoing Reply in Opposition to

 6   Defendant Sansone’s Notice dated April 29, 2019.
 7   2.     On March 27, 2019, I was electronically served three documents (see Exhibit A).
 8
     3.     Docket #53, entitled “Motion to Dismiss/Lack of Jurisdiction” contained only two
 9
     documents however: an Affidavit of James Sansone, and a Request for Judicial Notice, labeled
10

11   documents number 53-1 and 53-2 respectively.

12   4.     As there was no motion contained in the above documents, I did not formally respond to
13
     a motion, instead addressing in opposition all arguments made in Defendant Sansone’s Affidavit
14
     in a Motion to Strike, docket #66, attached hereto as Exhibit B.
15
            I declare under penalty of perjury of the laws of the United States that the foregoing is
16

17   true and correct, and that this declaration was executed on May 13, 2019 in Portland, Oregon.
18

19
                                                     ___________/s/________________
20                                                   G. Smith, M.A., J.D.
21

22

23

24

25

26

27

28




                                                                                                        3
                                     REPLY	  IN	  OPPOSITION	  TO	  NOTICE
              Case 1:17-cv-00712-CL          Document 71          Filed 05/13/19   Page 4 of 4




 1

 2

 3

 4

 5
                                       CERTIFICATE OF SERVICE

 6   I hereby certify that on the above-stated date I caused to be served an electronic copy of the
     above-stated memorandum in opposition to Douglas McGeary and John Girarde.
 7

 8
                                                     ___________/s/________________
 9                                                   G. Smith, M.A., J.D.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                      4
                                     REPLY	  IN	  OPPOSITION	  TO	  NOTICE
